PER CURIAM.
In this criminal appeal, appellant Calvin Thomas challenges his judgment of conviction for armed robbery with upward departure sentence. We affirm the judgment and sentence, finding the trial court’s imposition of an upward departure sentence supported by a valid reason — appellant’s escalating course of criminal conduct ranging from crimes against property to violent crimes against persons. Keys v. State, 500 So.2d 134 (Fla.1986); Lee v. State, 537 So.2d 704 (Fla. 1st DCA 1989).
In doing so, we also write to certify the following question of great public importance to the Florida Supreme Court:
IN LIGHT OF THE FLORIDA SUPREME COURT’S OPINION IN SMITH v. STATE, 579 So.2d 75 (Fla.1991), MAY THE TEMPORAL PROXIMITY OF CRIMES NOT ESCALATING IN SEVERITY BE A VALID REASON FOR THE IMPOSITION OF AN UPWARD DEPARTURE FROM THE SENTENCING GUIDELINES?
AFFIRMED.
SHIVERS, ZEHMER and MINER, JJ., concur.